Citation Nr: 0937207	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  08-17 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

1.  Entitlement to service connection for posttraumatic 
stress disorder.

2.  Entitlement to an acquired psychiatric disorder other 
than posttraumatic stress disorder, claimed as to include 
bipolar disorder and depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1974.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Louisville, Kentucky 
(RO).


FINDINGS OF FACT

1.  The veteran's service treatment records show no evidence 
of psychiatric symptoms or a diagnosed disorder.

2.  A valid diagnosis of posttraumatic stress disorder (PTSD) 
based on verified stressors is not of record.

3.  The record contains diagnoses of major depressive 
disorder, bipolar disorder, and major depressive disorder.

4.  The evidence of record does not relate any diagnosed 
psychiatric disorder to the veteran's military service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008).

2.  An acquired psychiatric disorder other than PTSD was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).  A letter dated in January 
2007 satisfied the duty to notify provisions; an additional 
letter was sent in April 2008.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Moreover, the veteran was notified of 
regulations pertinent to the establishment of an effective 
date and of the disability rating in the January 2007 letter.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran has not indicated that he is in receipt of, and the 
record does not reflect that the RO otherwise has knowledge 
of the existence of, disability benefits from Social Security 
Administration (SSA); accordingly, that the RO did not 
request or obtain any pertinent disability determinations or 
related records is not in error.  38 C.F.R. § 3.159 (c) (2).  
No VA examination was conducted in this case, as none was 
required.  With respect to his claim for service connection 
for PTSD, the veteran failed to provide the information with 
which his stressors could be confirmed, and a diagnosis based 
on information other than confirmed noncombat stressors was 
already of record.  With respect to his claims for an 
acquired psychiatric disorder other than PTSD, the 
preponderance of the evidence is against his claim, and no 
questions of medical fact exist such that a VA examination 
was required for their resolution.  38 C.F.R. § 3.159(c) (4).  

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. 
Sanders/Simmons, 556 U.S. ____ (2009); 129 S. Ct. 1696, 2009 
WL 1045952, U.S., April 21, 2009 (No. 07-1209).  

Additionally, all the evidence in the veteran's claims folder 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the entire record must be reviewed, but 
each piece of evidence does not have to be discussed).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that reasons for rejecting 
evidence favorable to the claimant be addressed).

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).



PTSD

Service connection for PTSD requires: (1) medical evidence 
establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed inservice stressor 
occurred; and, (3) a link established by medical evidence, 
between current symptoms and an in-service stressor.  38 
C.F.R. § 3.304(f) (2008).  Furthermore, if the veteran did 
not engage in combat with the enemy, or if the claimed 
stressors are not related to combat, then the veteran's 
testimony alone is not sufficient to establish the occurrence 
of the claimed stressors, and that testimony must be 
corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Service department records 
must support, and not contradict, the veteran's testimony 
regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 
283 (1994).  If the veteran was not engaged in combat, 
corroborative evidence of his claimed inservice stressors 
must be introduced.

During his March 2009 Board hearing, the veteran reiterated 
the 6 stressor events he recounted in his May 2008 stressor 
statement.  These included an incident during basic training 
in October 1972 or November 1972 in which he reported an 
African-American man propositioned him after he exited the 
showers; he was later stomped on by a group of service 
members including this person.  The remainder of the 
veteran's stressor events were claimed to have occurred 
during his service in Okinawa.  In his May 2008 statement and 
during the March 2009 Board hearing, these events were 
identified as: catching a African-American man trying to 
steal his belongings, and getting into a fight with him; 
getting beaten up and having his African-American sergeant 
tell him to keep quiet; interrupting a Black Panther meeting 
and getting beaten up; being choked by a African-American man 
while on a chow line; and getting into a fight with a group 
of African-American soldiers on his way home from an evening 
at the enlisted service members' club.  

The veteran asserted during his March 2009 Board hearing that 
he had no problems with African-Americans prior to service 
but now, he cannot be around 
African-American people, cannot watch sports on television 
because too many 


African-American people play on those teams, and cannot 
listen to "black" music.  He also stated that he used to 
get drunk and use drugs as a means of coping with the 
problems that resulted from his claimed stressors, to include 
rage and anger.  He reported having had depression since his 
father died in 1975, and having been first diagnosed with a 
psychiatric disorder in 2007.

As the veteran's claimed stressors are not related to combat, 
his lay testimony alone is not enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  Where a PTSD diagnosis is based on a 
noncombat stressor, the record must contain service records 
or other corroborative evidence that substantiates or 
verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  Moreover, a medical opinion diagnosing 
PTSD does not suffice to verify the occurrence of the claimed 
inservice stressors.  See Moreau, 9 Vet. App. at 395-96; 
Cohen v Brown, 10 Vet. App. 128, 142 (1997). 

After thorough review of the veteran's claims file, the 
evidence of record in this case does not corroborate the 
veteran's claimed stressors.  The veteran has asserted that 
as a result of his claimed stressors, he has had anger and 
rage so severe that it has impacted his employability; during 
a March 2007 VA outpatient visit, he stated that he has had 
to leave jobs in the past when he got into a conflict with 
someone for fear of what he might do to them.  However, his 
service treatment records, to include his September 1974 
service separation examination, do not reflect that he ever 
reported or was treated for such anger issues.  Similarly, 
his service personnel records do not show that he had 
problems with the claimed types of conflict; although the 
veteran stated during his March 2009 Board hearing that 
during his time in the military, reporting events such as his 
claimed stressors would result in decrease in rank or pay.  
However, his performance record over the course of his 
military service began at better than average ratings, and 
trended towards improvement until he was separated in October 
1974.  Similarly, there were no Article 15 reports or other 
records noting that he was involved in fighting.  The 


record does contain a June 1973 request for hardship 
separation, made on the basis of family concerns and 
financial issues, that was denied in August 1973, but there 
is no evidence that the veteran's work quality decreased 
after that time.  

Additionally, the initial diagnosis of PTSD was made in 
September 2006 after the veteran reported a "high level of 
anxiety and problems with anger control, associated with 
nightmares of experiences battling black soldiers," and 
noted that he stayed around the house a lot to avoid 
situations where he might get into trouble.  However, this 
vague description of the claimed stressor events was the only 
time the events were mentioned in the course of psychiatric 
diagnosis and treatment; the specifics are only noted in the 
veteran's May 2008 stressor statement and March 2009 Board 
hearing, and although the veteran mentioned that he was 
bothered by a recurrence of nightmares of "racial fights" 
in which he was involved during service, PTSD was not 
diagnosed at that time.  

Moreover, a May 2008 RO memorandum contained a formal finding 
that the veteran was asked in letters dated in January 2007 
and April 2008 for specific information regarding the 
stressors, to include the names of the person(s) involved in 
the claimed incidents.  However, the veteran's claimed 
stressors could not be verified with the information he 
provided in his February 2007 and May 2008 replies, and 
future attempts to verify such stressors would be futile.  
Without specific identifying information, formal research of 
the claimed inservice stressors cannot be conducted; the duty 
to assist is "not a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

Ultimately, service connection for PTSD requires: (1) medical 
evidence establishing a diagnosis of the condition; (2) 
credible supporting evidence that the claimed in-service 
stressor occurred; and, (3) a link established by medical 
evidence, between current symptoms and an in-service 
stressor.  38 C.F.R. §3.304 (f).  Based on the evidence 
discussed above, the second prong of the pertinent criteria 
for service 


connection for PTSD is not satisfied.  Although the record 
contains diagnoses of PTSD as noted in September 2006, 
November 2006, and March 2007 VA outpatient treatment 
records, based generally on the stressor events noted above, 
the evidence of record is insufficient with which to confirm 
that the claimed stressors, on which the PTSD diagnosis is 
based, occurred.  Without adequate evidence to corroborate 
the claimed noncombat stressors, service connection for PTSD 
is not warranted.

For the reasons discussed above, the preponderance of the 
evidence is against the veteran's claim for service 
connection for PTSD.  Accordingly, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 
38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Acquired Psychiatric Disorder Other than PTSD

The veteran asserts that he has an acquired psychiatric 
disorder that resulted from his military service.  
Specifically, he asserts that his acquired psychiatric 
disorder was the result of repeated stressful events, 
described above, for which he had no recourse during service 
and that have caused anger, impulse control, and depression.  
The veteran's service treatment records show no evidence of 
any psychiatric symptoms or any diagnosed psychiatric 
disorders; the first evidence of a psychiatric nature is 
noted in the September 1995 VA general medical examination 
report, which showed that the veteran had been taking an 
anti-depressant, but that psychiatric evaluation at that time 
was within normal limits.  Other VA and private treatment 
records through August 2004 noted continued use of anti-
depressants such as citalopram.  A change from that 
medication to bupropion was made in January 2006, as noted in 
a VA outpatient treatment record, which indicated that if it 
did not ameliorate the veteran's symptoms, he would be 
referred to the mental health clinic.

Routine psychiatric outpatient treatment began in July 2006 
when the veteran contacted his local mental health clinic 
requesting assistance.  At that time, he reported that he had 
a lot of trouble "for years" with depression, anger, and 


moodiness, but had recently experienced more severe episodes 
where he felt he could not contain his impulsivity and began 
to have thoughts of death and suicide.  He also stated that 
he was bothered by recurrence of nightmares of "racial 
fights" in which he was involved during his service in 
Okinawa.  The ultimate result was a diagnosis of major 
depressive disorder.  Later VA outpatient treatment records 
also noted diagnoses of bipolar disorder and depressive 
disorder not otherwise specified.

Despite the above, the evidence of record does not show that 
any of the veteran's diagnosed psychiatric disorders are 
related to service.  The postservice evidence of record 
weighs against the claim for service connection for each of 
the acquired psychiatric disorders for which a diagnosis is 
of record (major depressive disorder, bipolar disorder, 
depressive disorder not otherwise specified).  The first 
evidence of psychiatric symptoms is inherent in the September 
1995 VA examination report noting that the veteran had been 
prescribed anti-depressants.  However, this means that there 
is a period of more than 20 years subsequent to service 
during which there is no documented psychiatric 
symptomatology or diagnosed psychiatric disorders.  See Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA 
did not err in denying service connection when the veteran 
failed to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of the 
claimed condition).  

Additionally, and perhaps more importantly, no evidence of 
record relates the veteran's diagnosed psychiatric disorders 
to his military service; although the veteran has related his 
psychiatric conditions both to his father's 1975 death and to 
events in service, the veteran's assertions are not competent 
evidence that he had an actual diagnosed psychiatric 
disorders at that time, as he lacks the required medical 
training to opine as to such matters.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. 
§ 3.159(a) (1).  An objective medical opinion providing a 
nexus between a currently diagnosed medical disorder and a 
claimant's military service is a required element of a 
successful claim for service connection.  Hickson, 12 Vet. 
App. at 253.  For these reasons, service connection for an 
acquired psychiatric disorder is not warranted.

Because the evidence of record does not relate the veteran's 
diagnosed psychiatric disorders to his military service, the 
preponderance of the evidence is against his claim for 
service connection.  As such, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 
38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for PTSD is denied.

Service connection for an acquired psychiatric disorder other 
than PTSD is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


